1.	  Sir, I should like first to congratulate you on your election to the presidency of the thirty-sixth session of the General Assembly. I feel confident that the good fortune which brought you t& the General Assembly will attend the work of this body throughout the present session.
2.	I should like also, on behalf of the Government and people of Saint Lucia, to extend a sincere welcome to the newly independent State, and the most recent Member of the United Nations, Belize. It is a signal honor to address the congratulations of the Government and people of Saint Lucia to the Government and people of Belize who, as members of this Assembly know well, had to struggle for the last 16 years to achieve the status of independence and to take their rightful place among this family of nations. We would wish it to be known that the Government and people of Saint Lucia are at one with our fellow Governments in the Caribbean Community, of which Belize is a member, in our determination to advance and sustain the peaceful and democratic progress of our sister State, a large majority of whose nationals are our own kith and kin.
3.	We also wish to congratulate the newly independent State of Vanuatu, which has taken its proper place in this family of nations.
4.	The political state of the world leaves much to be desired as we mark the thirty-sixth anniversary of the United Nations. The Organization, which began as the hope of all of us, continues in that singular role for the realization of the progress of mankind in this and succeeding generations. Let us then face squarely both its strengths and its weaknesses. In so doing, we must also continually examine the forces that are working within it by analyzing both their methods and their aims. Moreover, we must attempt to determine their motivating factors in order that a clear understanding and appreciation of the role of the Organization may emerge.
5.	The United Nations, while continuing to promote world peace, has not been entirely successful in implementing the principle of collective security. For small and weak States this is the only guarantee of their territorial inviolability. We pay lip service to a plethora of treaties and agreements which, while encompassing security guarantees for most of the small and weak States, are, in the final analysis, subordinate to the strategic interests of the larger and stronger States. In short, our salvation does not appear to lie within the tenets of equal consideration based on sovereignty, but rather on how we are strategically perceived by those that wish to control the world and thereby the destiny of all mankind.
6.	As a result of this, the old animosities have given way to heightened tensions, continually fanned by a changing perspective, which leads to actual confrontations and consequently an escalating arms race. It is indeed a sad irony that insularity of one kind or another seems to be increasing with the growing interdependence of nations. The great historian Arnold Toynbee once observed that the cult of nationalism is now the world's major religion and that its God demands human sacrifice; but when that anachronistic attitude, which we euphemistically refer to as nationalism, is not busy fomenting wars in some otherwise peaceful area of the world, it is actively driving wedges which preclude meaningful cooperation between nation States. We in the Caribbean can speak with great authority on that issue. The cult of insularity has in the past thwarted meaningful economic and political cooperation among our impoverished islands, even though we share a common people and an identical history.
7.	This explains our preference for regional groupings, groupings that give greater strength and lend further cohesion to the United Nations in the task of bringing peace and progress to the world community at large. They also lead to better understanding, close cooperation and friendship between peoples. Saint Lucia has become a member of the nonaligned group and, in addition, we spearheaded the movement which transformed the dependent group known as the West Indies Associated States into the more meaningful and internationally acceptable organization termed the Organization of Eastern Caribbean States. We have realized that identity in the international community as a prerequisite for the development of our political economy can best be achieved within our regional grouping. The Government and people of Saint Lucia place great faith in that new organization. To us it is a watershed in interCaribbean relations, indeed, the beginning of a new era in Caribbean unity.
651
A/36/PV.32
8.	But in that context we are equally a part of the Caribbean Community, that clearly distinctive, English-speaking subregion of Latin America. It is there that our affinity and involvement is most marked. That is why we look with measured concern and reluctant approbation at the new thrust for the concept of the Caribbean Basin.
9.	We wish to establish firmly, from the outset, that we do not consider ourselves perched on the periphery of the so-called Caribbean Basin, there to gain merely peripheral advantages from those in whose interest it is to secure that Basin. If the idea of a Basin is to have any validity, if it is to ensure the interests of its benefactors, then that, in our view, can only be done by first securing the enlightened self-interest of all the occupants of that Basin. Moreover, ensuring the material advancement and well being of all the peoples of our small island States in that Basin must be given special attention, since in the broad perspective of history those small islands have always been the first safeguard of those benefactors.
A
10.	The Government and people of Saint Lucia fully support the removal of the arbitrary line which has separated the proud people of the Korean peninsula for over three and a half decades. While the United Nations, inter alia, has traditionally been intimately involved in the Korean question, the General Assembly since 1976 has agreed that the question of reunification, consistent with the principle of the right to self-determination, must be left to the Korean people themselves. The Korean peninsula should not be a focal point where EastWest tensions are played out. Reunification in today's world is not merely a lofty ideal but a most practical aspiration.
11.	Saint Lucia supports the sovereignty, territorial integrity and, indeed, nonalignment of the Republic of Cyprus. While we do not in any way underestimate the obstacles to be surmounted, we believe that the inter-communal talks at present kept under the purview of the Sec. retaryGeneral, with the consent of the Security Council, can be a medium for a just and lasting solution only if they are conducted in a most serious and substantive manner. In calling for more serious attitudes during the inter communal talks, the Government and people of Saint Lucia reaffirm their solidarity with the Government and people of Cyprus and strongly urge that without further delay a just and lasting solution be negotiated between the parties based on high-level agreements, the relevant United Nations resolutions and the declarations and decisions of the group of nonaligned countries.
12.	National jealousies cannot be blamed for all of the world's ills. If nationalism is antiquated, then racism has always been idiotic. And if racism is stupid, then the apartheid practicing regime of South Africa is an affront to the dignity and intelligence of man. The people of Saint Lucia have always felt an unmitigated disgust for the apartheid system. Since independence my Government has consistently opposed any area that will court it. The continued illegal occupation of Namibia by that apartheid-practicing regime further aggravates the problem. It should now be abundantly clear that South Africa does not intend to comply with Security Council resolution 435 (1978) except, of course, if it can contrive to have its handpicked lackeys retain power. There are no logical excuses to be offered for deferring comprehensive and meaningful economic sanctions against South Africa. They must be implemented now.
13.	Saint Lucia welcomed the Panama Declaration and program of Action on Namibia [A/36/24, vol. I, para. 222]. It supports without reservation a total economic, political and social embargo against South Africa. We have noted and it does not augur well for the image of the United Nations that in order to obtain agreement on resolution ES8/2 adopted at the eighth emergency special session of the General Assembly, devoted to Namibia, the most pertinent paragraphs had to be watered down to such a degree diat one wondered if that was really what a number of distinguished Foreign Ministers had come to New York to achieve. But it is not lost on the world that in every way the developing world will continue to hammer out the message that apartheid must end, and the recalcitrant countries which wish to protect South Africa will one day have to realize that their better interests are not served by their continual refusal to denounce the perpetrators of this infringement of the rights of human beings.
14.	This year marks a full decade since the fraternal country of Sri Lanka later joined by others introduced in the world Organization the concept of the Indian Ocean as a zone of peace. While one should have little difficulty in accepting that the process of bringing this idea to fruition would of necessity be cumulative, the lack of serious progress over the past 10 years has been most disturbing. While the security interests and realpolitik considerations of the great Powers made this concept idealistic, even quixotic, we none the less believe that it is time for its realization. Tensions in the Middle East and SouthEast Asia, including possible threats to economic desiderata in the Persian Gulf, continue to prove a hindrance to the disarming of the Indian Ocean. Recent events continue to show that the balance of terror in the Indian Ocean is no deterrent to aggression in the area. Saint Lucia firmly supports the idea of making the Indian Ocean a zone of peace.
15.	It also continues to advocate that this concept be extended to the Caribbean region as well, because if present trends continue, sooner or later we in the Caribbean will be facing situations more difficult than anything imagined at present. We have focused our plea for a zone of peace in our regional institutions with remarkable success. We now wish it to be heard and projected within this world forum. 
16.	It is our view that economic aid alone will not significantly alter the instability in an area which is being held back by economic stagnation. No investor will wish to move into a region full of military movements and maneuvers. We have stated in every forum open to us that, in order to raise the standard of living of our peoples, we need to have a massive injection of investments and assistance; further, that if States continue to destabilize our area with the movement of their armed forces, the climate for economic development and progress will be destroyed. Our voice may be a cry in the wilderness, but we are convinced that it is a wilderness on which this august institution would be well advised to focus more attention. If we do not find the satisfaction of our interests in the Organization, if the developed world pays no heed to our real needs, and if we only vaunt an empty sovereignty whose value is determined by the interests of our larger neighbors, then is this not an invitation to take our salvation into our own hands, even at the risk of violating the Charter of the United Nations which we all hold sacred, and find the solution in whatever form or fashion satisfies our needs?
17. As a small island State, Saint Lucia interprets the principle of nonalignment quite literally. While we have our own notions about the kind of political and economic system in which we ourselves would prefer to live, we are, for all essential purposes, respectful of the existence of various preferences and their justifications. We have, in terms of consistent policy, maintained good relations with all friendly nations and, in line with our acceptance of the ideological plurality of the world, we intend to expand our political intercourse to all States, regardless of their political persuasion. However, we wish to repeat here that we will not countenance or consort with South Africa or similar apartheidpractising States.
18! In 1979, when we entered the world stage, we were encouraged to enter forums that considered matters of vital interest to us. Hitherto such interests had been taken care of by a former metropolitan Power. Such was the case, for example, of the questions concerning the law of the sea. Since 1974 the nations of the world have been hard at work, seeking to formulate a convention to put some order in the regime of the sea. Even at that late stage in 1979, Saint Lucia sought to have its interests registered. We have held off from seeking to advance solely our own interests, however important and vital they may have been, because we felt and were encouraged to believe that it was the wish of other important States that one should not rock the boat or disturb the balance of the package.
19.	We have sought through bilateral means to secure our maritime areas, especially those that are in relation to other friendly and cooperative States, and in this regard we cite the Agreement on Delimitation of the Saint Lucian Channel, signed in Paris in March of this year, between the Government of the French Republic and the Government of Saint Lucia. The Agreement is an example of what can be achieved between a metropolitan Power that shows good will and understanding of a small State's problem and an island State which is prepared to cooperate while having regard to its own national interests. From this basis it is expected that many further avenues of cooperation and coordination will open up.
20.	Our major concern with the law of the sea is mainly with the question of pollution and that of control over the waters surrounding our island State with respect to the passage of foreign ships. For us, pollution is a nightmare from which there is no awakening. We say categorically in this forum that the present Agreement does not adequately prevent the possibilities of pollution. It does not go far enough. It is therefore necessary that we seek to advance our ideals at the next session of the Third United Nations Conference on the Law of the Sea, since the actions of other States appear to reopen the entire package for renewed negotiations. If the Conference is now seeking to renegotiate the package, then it is logical that every area should come under renewed scrutiny. We " will also seek assistance from the international institutions whose work is related to the law of the sea. Some have indicated their willingness to aid in solving our pollution problems, but we still have not seen any implementation in terms of their letter of intent; this, unfortunately, is the weakness of international institutions. We are therefore left to turn for assistance to those States that may be willing to help us on a bilateral basis but whose particular interests may well be at variance with our own.
21.	With the adoption, on 5 December 1980, of the International Development Strategy for the Third United Nations Development Decade [resolution 35/56], it was considered that the next phase that of global negotiations to implement the Strategy would follow. Unfortunately, there are interests that have decided not to undertake global negotiations at this particular time, and the issue is now in limbo. We know that the economic picture around the world continues to deteriorate and worsens with every passing day. We are thus forced into an economic position that is reflected in a deteriorating state of affairs which, as time passes, makes us more susceptible to accepting the lowest common denominator in terms of trade. What we are aware of is that the evident failure or lack of purpose in coming to grips with the global economy negates any attempt to bring peace and security to this world and thereby undermines the chances for small States to achieve the economic development and progress to which we all aspire.
22.	However, the picture is not all bleak and disconsolate. We must readily commend the efforts of the participants in the International Meeting on Cooperation and Development, to be held at Cancun. They will perhaps provide more positive results in the near future. We believe that some exchange of ideas is worthwhile and may serve to engender a better understanding of some of the problems. We welcome the initiative of the four sponsors of the Meeting and we are playing our part by making the necessary financial sacrifices to attend those costly meetings in order that we may be able to present,a proper economic package for their acceptance and implementation. But we cannot help thinking that we are voters in the constituency of rhetoric, for we have little to show by way of development in certain sectors of our infrastructure. This is particularly so as those very sponsors continually point to that as the reason for our inability to absorb the aid and investment which could alleviate our economic circumstances. It is a vicious circle and we look apprehensively at the unfolding of the plans to remedy this malaise. There is no small island State to adequately convey our problems as we see them or to be in a position to take the word to those that may give in terms consonant with a small island State's interests.
23.	Global negotiations must lead to a substantial change in the economic regime established after the Second World War. It is our hope that all countries will participate, regardless of their economic standing and social structures, in bringing about a more equitable and just system and that the guiding factor for negotiations will be the immediate improvement of the conditions of the millions for whom this planet is an unrepentant executioner that ensures death by starvation.
24.	In the opening statement by the Administrator of UNDP to the twenty-eighth session of the Governing Council, a very disheartening picture in our view was painted.1 The anticipated shortfall in resources was not just a projection, but rather a reality. The Administrator of UNDP noted that, whereas at the end of May 1979, 54.4 per cent of pledges for that year had been paid, by the same time in 1980 only 30.8 per cent and in 1981 a mere 17 per cent of pledges were redeemed. In fact, the Administrator indicated that changes in exchange rate parities had significantly eroded UNDP's resource base and that the target of a 14 per cent a year increase in voluntary contributions set by the Council would not be met, not only for one year, but for the entire cycle 19821986.
25.	The developing countries have come to rely heavily on UNDP assistance in their efforts to meet the developmental aspirations of their peoples. The importance which developing countries attach to UNDP can be seen simply by an examination of their own contributions to the program. For the past year contributions from the developing countries have continued to increase, even though there have not been any significant increases in growth in their national economies. Had other countries taken up the challenge, the^ 19821986 cycle would have been in a healthier position. At a time when the overall economic picture is gloomy, we cannot allow the one glimmer of hope to fade. Saint Lucia strongly urges the donor countries to continue their support for UNDP through increased contributions and the prompt payment of these contributions. The efforts of UNDP in our development process are too critical to be neglected and allowed to flounder. It is of paramount importance that we, in the developing countries, plan as efficiently as possible the programs and projects that will assist us in bettering out livelihood. But that planning is only possible when the sources of financing are assured. Taken together, proper planning and availability of funds will result in maximum utilization and efficient use of resources, and this assumes greater importance when these resources are already in short supply.
26.	It is necessary to point out that, apart from the. country programs directly administered by UNDP, there are a number of special funds and activities supervised by UNDP personnel or dependent on the UNDP field network for their operation. These will also be seriously affected, resulting in an acrosstheboard decrease in activities and efficiency. This situation should not be allowed to arise. We repeat that it is therefore important in our view that all .donor countries increase as much as possible their contribution to the program and make those pledged sums available at the beginning of the year. Only in this way can developing countries achieve the program envisaged in decision" 80/30,2 which has been hailed as a positive step and through which the developing countries can be sure of continued assistance in their efforts towards self-reliance and economic liberation.
27.	In looking at those programs, we wish to express our concern and apprehension over the thinking that underlies the distribution of those funds and, for that matter, the way the funds are deployed in any particular country's program. There is an increasing tendency to think that assistance is being rendered by sending experts to the developing world. We do not entirely share that view. This is not to say that experts do not have an important role to play in our countries. But it is the consideration that experts are the be-all and end-all of the solution that causes us concern. The dispatch of experts, absorbing the better proportion of available funds, in fact hinders the receiving countries from developing the necessary technical skills and expertise in their indigenous personnel which are useful and perhaps vital for the longterm development of the country. It also gives the impression that the institution is serving simply as a clearing house and employment agency for some entrenched persons and friends. We need to reverse this trend and redirect our efforts towards the training of persons from the developing world; towards reducing the administrative costs of the implementation of projects; towards increased participation in the decision-making process in projects designed for our countries; and towards projects that are meaningful and practical within the developmental framework of the country concerned. If those provisions are satisfied, then the assistance will be truly meaningful.
28.	The program of Action adopted at the High Level Conference on Economic Cooperation among Developing Countries held at Caracas [see AI36/333 and Corr. 1], calls for cooperative efforts among developing countries in the areas of trade, technology, food and agriculture, energy, raw materials, finance and industrialization. These are the areas in which the developed countries should treat with the developing world within the context of the global negotiations. We regard economic cooperation among developing countries as an integral part of the collective action of the Group of 77 to restructure international economic relations and as an indicator that we have taken the initiative. In our intra-economic relations we have attempted to develop mechanisms that will prevent any small group of States within the Group of 77 to gain a position of dominance, and we have ensured that the most disadvantaged in our ranks will obtain the special consideration necessary for their development. It is in this same vein that we perceive the global negotiations.
29.	We sincerely believe that economic relations among States must be based on the principles of equity, interdependence and justice. We are committed to observing these principles in our own interrelations, and we will expect their observance in our dealings with the developed world. Economic cooperation among developing countries should therefore serve as a springboard from which the world can attain higher goals and standards.
30.	As early as 1976, the peculiar difficulties of island developing countries were recognized by UNCTAD and a program of action in terms of assistance was agreed upon in resolution 98 (IV).3 That program extended over the entire gamut of development, in particular in terms of assistance to trade promotion efforts, investment in infrastructure namely, water, electricity, transport, industrial estates, etc. and assistance in strengthening the capacity of island developing States to negotiate with foreign investors. These measures were to assist the island developing States to overcome problems caused by their remoteness from market centers, the smallness of their own domestic markets, their low resource endowment and their dependence on only a few export commodities.
31.	Today the newly independent Member States and those on the threshold of independence are mainly island developing States. These recent Members are probably in greater difficulty than their forerunners, having to face a world economy which, in our view, is hovering on the brink of depression. It is this very institution that has championed political independence and self-determination, enabling our States to assume membership. We believe that it now has an obligation to assist us in achieving economic independence. We therefore urge that the economic goodwill to complement the political achievements must not only be present but must be visibly present. Efforts must be made by the United Nations system, by the multilateral assistance institutions and by respective Governments that are in a position to do so to increase their assistance to island developing countries so that they, in turn, may maintain the climate for investments and the growth rates which they have demonstrated themselves capable of achieving through their own efforts.
32.	Few island developing States qualify under the existing criteria as least developed States. Yet, in some cases, their situation may be worse. That is a dilemma of most of the island developing countries, and unless the special measures called for in UNCTAD resolutions 98 (IV) of 19763 and resolution 111 (V) of 19794 are carried through, some developing countries may automatically deserve to be reclassified and thereby qualify as least developed States because of a worsening economic situation.
33.	My Government is particularly concerned at the apparent lack of interest in the welfare and wellbeing of some of the less fortunate States of the Organization. Last year, following the near devastation of our country by hurricane Allen, which caused considerable damage to crops, housing, industry and infrastructure, we were able to get a resolution adopted by this body for increased assistance to Saint Lucia. That resolution 35/101, was adopted on 5 December 1980 and called for the mobilization of the financial, technical and economic assistance of the international community and the United Nations system to meet the short and longterm needs of the State. The appropriate sum of money which would enable a special mission to visit Saint Lucia to consult with the Government on the best possible modes to undertake the operation was approved by the Fifth Committee.
34.	Unfortunately, no action was taken on this until September this year, over one year after the hurricane disaster. To date, a report on how this mobilization will be effected has not been issued. This shows either a considerable lack of interest or an arrogant disregard on the part of those who are charged with this responsibility. It does not speak well for the manner in which the administrative area of this body fulfills its obligations.
35.	Given the critical political and economic situation which now faces the world community, some of which we have tried to highlight today, we in Saint Lucia still dare to be optimistic, still date to live in hope. We are hopeful because when we look at the long and turbulent history of man we see that the greatest leap forward has always been achieved in the midst of the greatest adversity.
36.	We have already formulated and agreed upon preliminary proposals, on a regional basis, for an improvement in food production, better terms of trade and the procurement of finance.
37.	We have listened with interest to the commitment expressed at the Assembly by many nations, and we have reason to feel that in the end good sense and logic will prevail and that the integrity of the United Nations as an instrument of peace shall be preserved. This is our wish, this is our hope, this is our prayer.


